Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedersen (WO 92/18260 cited in IDS).
Regarding claim 1, Pedersen figures 1-3 teach a nozzle structure (6 nozzle bit) comprising: 
an inner member (14 oblong cylindrical shaft portion); 
an outer member (figure 3 1a) surrounding the inner member; and 
a laminar flow path (denoted by 20) formed between an outer surface of the inner member and an inner surface of the outer member to allow fluid to flow.[page 6]
Regarding claim 2, figure 3 teaches the fluid flow 20 from the nozzle pipe 5 to the air duct 16 thereby reading on a fluid inlet which communicates with the flow path and through which the fluid flows into the flow path; and a fluid outlet through which the fluid fed from the fluid inlet and passing through the flow path flows out.
Regarding claim 3, figure 3 teaches the inner member (14 oblong cylindrical shaft portion )is subjected to a process by the fluid flowing through the laminar flow path along the outer surface of the inner member.
Regarding claim 5, Pedersen figure 3 suggests the flow path has a cross-sectional area changed along a flow direction of the fluid.
Regarding claim 6, no structure is claimed to perform the limitation, therefore the nozzle of Pedersen is capable to perform such that the fluid flowing through the flow path is spirally flown along the outer surface of the inner member.
Regarding claim 7, the flow path 20 shown in figure 3 towards the seat 9 is narrower in a radial direction toward an outer peripheral side of the inner member.
Regarding claim 8, figure 3 teaches two flow paths 20 coming together at 11 thereby suggesting the outer member has a divided structure having a plurality of divided bodies.
Regarding claim 9, Pedersen is directed towards a blast gun for compressed air thereby suggesting a blow device comprising a process on the inner member by flowing the fluid in the flow path in the nozzle structure according to claim 1.
Regarding claim 10, claim 1 upon which claim 10 is dependent is directed towards a nozzle structure. Therefore, the nozzle structure of claim 1 is capable of being used in a manufacturing method for parts comprising a processing step of processing the inner member by flowing the fluid in the flow path in the nozzle structure according to claim 1.
Regarding claim 11, claim 1 upon which claims 10 and 11 are dependent is directed towards a nozzle structure. Therefore, the nozzle structure of claim 1 is capable of being used in a a manufacturing method for a bearing which uses the manufacturing method for parts according to claim 10.
Regarding claim 12, claim 1 upon which claims 10 and 12 are dependent is directed towards a nozzle structure. Therefore, the nozzle structure of claim 1 is capable of being used in a manufacturing method for a linear motion device which uses the manufacturing method for parts according to claim 10.
Regarding claim 13, claim 1 upon which claims 10 and 13 are dependent is directed towards a nozzle structure. Therefore, the nozzle structure of claim 1 is capable of being used in a manufacturing method for a steering device which uses the manufacturing method for parts according to claim 10.
Regarding claim 14, claim 1 upon which claims 10 and 14 are dependent is directed towards a nozzle structure. Therefore, the nozzle structure of claim 1 is capable of being used in a manufacturing method for a vehicle which uses the manufacturing method for parts according to claim 10.
Regarding claim 15, claim 1 upon which claims 10 and 15 are dependent is directed towards a nozzle structure. Therefore, the nozzle structure of claim 1 is capable of being used in a manufacturing method for a mechanical device which uses the manufacturing method for parts according to claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4- is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (WO 92/18260) as applied to claim 1.
Regarding claim 4, Pedersen is silent to the inner member having an unevenness on the outer surface although figure 3 does teach the flow path is formed along the outer surface of the inner member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an unevenness on the outer surface is an obvious design choice.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711